Order affirmed; no opinion.
Concur: Chief Judge Desmond and Judges Fuld, Froessel, Van Voorhis and Foster. Judges Dye and Burke dissent and vote to reverse and to reinstate the order of Special Term upon the ground that the relator’s answers, superficially at least, were not false on their face but were, in fact and effect, so carefully contrived and so lacking in substance as to amount *961to a refusal to answer, since the net effect of the interrogation was to leave the Commission of Investigation without any useful or material information not already known concerning the so-called Apalaehin meeting (cf. People ex rel. Valenti v. McCloskey, 6 N Y 2d 390).